In an action to recover damages for personal injuries, etc., the defendant Domingo Lagares appeals from so much of an order of the Supreme Court, Kings County (Rappaport, J.), dated March 23, 1998, as denied his motion for a change of venue in this action from Kings County to Erie County.
Ordered that the order is affirmed insofar as appealed from, without costs or disbursements.
The Supreme Court correctly determined that the defendant Domingo Lagares, did not, in his moving papers, demonstrate a sufficient necessity for a change of venue for the convenience of material witnesses pursuant to CPLR 510 (3) (see, Rampe v Guiliani, 227 AD2d 605; O’Brien v Vassar Bros. Hosp., 207 AD2d 169). O’Brien, J. P., Ritter, Joy and Altman, JJ., concur.